DETAILED ACTION

Terminal Disclaimer
The terminal disclaimer filed on August 25, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  US Pat. No. 10,808,308 has been reviewed and is accepted.  The terminal disclaimer has been recorded and the relevant double patenting rejections have been withdrawn.

Claim Rejections - 35 USC § 112
	The rejection of claim 9 under 35 U.S.C. 112(b) is withdrawn in view of Applicant's amendment, filed July 19, 2022. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7, 8, 10, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nagaraj (US PG Pub. No. 2013/0095344).

Regarding claims 1, 10, 11, and 16, Nagaraj teaches a gas turbine comprising a turbine member comprising a substrate that is coated with a thermal barrier coating comprising a bond coat layer deposited on the substrate and a ceramic layer including a first layer having a porosity of 10 to 25 % and a second layer having a porosity of about 3 to about 15 % on the first layer (par. 19, 20, 24). The instantly claimed porosity ranges are obvious in view of Nagaraj.  See MPEP 2144.05.  
Although Nagaraj does not explicitly teach that the first layer has no vertical cracks, which might be considered a difference from the current invention, Nagaraj does teach that the coating layers, which includes the first layer, have a noncolumnar structure made up of horizontal porosity and that, if desired, the layers may be modified to include vertical cracks (par. 25).  As such, prior to the crack-forming modification, Nagaraj's first ceramic layer is presumed to be free of vertical cracks.  Additionally, it would have been obvious to one of ordinary skill in the art to configure Nagaraj's first ceramic layer to be free of vertical cracks (i.e. contain no vertical cracks) because Nagaraj makes no disclosure of vertical cracks being present in the as-formed (prior to a crack-forming treatment) coating, implies that the coating layer is free of cracks, and teaches a crack-forming modification may be performed, which further implies that the structure can be made without the treatment (and the cracks).   

Regarding claim 7, the claim limitations directed to the formation of the recited first and second ceramic layers are product-by-process limitations.  Product-by-process claims are not limited by the recited processing steps, but rather by the structure implied by the recited procedure.  See MPEP 2113.  Nagaraj's coating layers, which he teaches may be formed by a thermal spraying technique, such as air plasma spraying (APS) or high velocity oxy-fuel (HVOF) spraying (par. 25), meet the claim limitations because they have the implied structure. 

Regarding claim 8, Nagaraj teaches that the thickness of the second layer should be less than 100 %, including preferably no greater than 50 %, of that of the first layer (par. 30).  The instantly claimed thickness percentage range is anticipated or rendered obvious by Nagaraj. See MPEP 2144.05. 

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nagaraj, as applied to claim 1 above, and further in view of Hofener (US PG Pub. No. 2014/0241937) for the reasons discussed in the previous Office Action. 

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nagaraj, as applied to claim 1 above, and further in view of Torigoe (US PG Pub. No. 2013/0202912) for the reasons discussed in the previous Office Action. 

Claims 1, 7-11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Feist (US PG Pub. No. 2011/0236657).
Regarding claims 1, 10, 11, and 16, Feist teaches a coated component intended for use in a gas turbine engine comprising a substrate that is coated with a thermal barrier coating ("TBC") comprising a bond coat layer deposited on the substrate and a ceramic layer including a first layer that may have a porosity of more than 10 % and a second layer that may have a porosity of less than 5 % on the first layer (Abstract; par. 1, 2, 40, 42,102, 135). The instantly claimed porosity ranges are obvious in view of Feist.  See MPEP 2144.05.  Feist further exemplifies a barrier coating comprising a first ceramic layer having a porosity of 14.97 % and a second ceramic layer having a porosity of 3.92 % on the first layer (par. 156, 157).  
The teachings of Feist might be considered to differ from the current invention in that a gas turbine engine comprising a turbine member coated with a thermal barrier coating with the above-discussed features is not explicitly exemplified and in that there is no discussion of if the first ceramic layer includes vertical cracks.  However, it would have been obvious to one of ordinary skill in the art to make a gas turbine engine with a turbine member coated with the above-discussed coating system and including the above-discussed taught and/or exemplified porosities because Feist explicitly teaches that each feature/component is appropriate and useful for TBCs, because Feist teaches that his coating system is intended to be used as a TBC, which he teaches is applied to gas turbine engines, and in order to protect a turbine member in a gas turbine with a TBC demonstrating the beneficial effects (e.g. longer running times, resistance to delamination, etc.) of his coating system (par. 1, 2, 135, 169).  It further would have been obvious to one of ordinary skill in the art to configure the layers, including the first ceramic layer, of the coating to be free of vertical cracks because Feist's exemplified coatings show no vertical cracks and because Feist teaches that cracks may grow and penetrate into coatings, eventually causing them to spallate, and explicitly contrasts the exemplary TBC with conventional, vertically-cracked TBCs (Figs. 4-10; par. 10, 12, 167). 
Regarding claim 7, the claim limitations directed to the formation of the recited first and second ceramic layers are product-by-process limitations.  Product-by-process claims are not limited by the recited processing steps, but rather by the structure implied by the recited procedure.  See MPEP 2113.  Feist's coating layers, which may be formed by a thermal spraying technique, such as air plasma spraying (APS) or flame spraying (par. 110), meet the claim limitations because they have the implied structure. 

Regarding claim 8, the second ceramic layer has a thickness of not more than 50 % of the total thickness of the ceramic layers (Abstract; par. 13). Feist also teaches that the outer layer may have a thickness that is at least 10 % of the total thickness of the ceramic layers (par. 43). The instantly claimed thickness range is anticipated and/or rendered obvious by Feist.  See MPEP 2144.05.  

Regarding claim 9, Feist teaches that the ceramic layers in his TBC may be made of the same material (par. 96).  

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Feist, as applied to claim 1 above, and further in view of Hofener for the reasons discussed in the previous Office Action.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Feist, as applied to claim 1 above, and further in view of Torigoe for the reasons discussed in the previous Office Action.

Response to Arguments
Applicant's arguments filed July 19, 2022 have been fully considered but they are not persuasive. 
Applicant has argued that claim 1 is distinguished over Nagaraj and Feist because neither discloses that their first ceramic layer is free of vertical cracks.  However, Applicant has presented no evidence to demonstrate that either references' first ceramic layer includes cracks. To the contrary and as discussed above, as Nagaraj makes no indication that there are cracks in his coating prior to a deliberate crack-forming modification, it is reasonable to presume that his coating is  free of vertical crack.  It would also be obvious to configure the coating to have the structure is disclosed while omitting features (i.e. vertical cracks) that are not disclosed. Feist also makes no disclosure of vertical cracks being present in his coating, provides images of coatings that show no vertical cracks, and makes very clear that his coating is intended to be free of vertical cracks. Therefore, in addition to there being no reason or evidence available to conclude that Feist's coating has vertical cracks, Feist makes clear that the vertical cracks are unwanted and renders obvious taking steps to avoid vertical cracking. 
Applicant has further argued that the porosity range, i.e. 0.5 to less than 3.0 %, of claim 16 distinguishes the claimed invention over Nagaraj.  However, as discussed above, Nagaraj teaches a porosity range of about 3 to about 15 %, which can reasonably be considered to include a value that is "less than 3.0 %" (e.g. a porosity of 2.999 % is both "less than 3.0 %" and "about 3 %").  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  Additionally, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05.  As such, the claimed porosity range is obvious in view Nagaraj because the claimed range sufficiently overlaps and/or is sufficiently close to that of Nagaraj. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288. The examiner can normally be reached Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784